Case 2:18-cv-00599-TSZ Document 65-10 Filed 10/07/19 Page 1 of 7




               EXHIBIT 10
                Case 2:18-cv-00599-TSZ Document 65-10 Filed 10/07/19 Page 2 of 7



 1                                                                     The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   CHERYL BISHOP,                                     No. C18-00599-TSZ

10                            Plaintiff,                DEFENDANT’S OBJECTIONS AND
                                                        SUPPLEMENTAL RESPONSES TO
11                   v.                                 PLAINTIFF CHERYL BISHOP’S SECOND
                                                        SET OF DISCOVERY TO DEFENDANT
12   WILLIAM BARR, ATTORNEY GENERAL,
     DEPARTMENT OF JUSTICE, ALCOHOL,
13   TOBACCO, FIREARMS & EXPLOSIVES,

14                            Defendant.

15

16

17                   INTERROGATORIES AND REQUESTS FOR PRODUCTION

18   REQUEST FOR PRODUCTION NO. 17: Please produce all litigation hold notices pertaining

19   to Complainant’s allegations at all stages of her current dispute with Defendant, including but

20   not limited to in response to her initial May 2016 memorandum alleging discrimination and

21   harassment, her EEOC charge thereafter, pleadings with the EEOC, and the filing of her federal

22   lawsuit.

23   RESPONSE: Defendant objects to this request for production as seeking documents that are

24   irrelevant and not likely to lead to the discovery of admissible evidence. Defendant also objects

25   because the request seeks documents that are protected by the work product doctrine and

26   attorney client privilege. Without waiving those objections and without waiving any claim of

27   privilege, Defendant is producing documents RFP17-00000001-134 and RFP 18-000015-25.

     SUPPLEMENTAL RESPONSES TO PLAINTIFF CHERYL BISHOP'S
     SECOND SET OF DISCOVERY TO DEFENDANT - 1
                                                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Case No. C18-00599-TSZ                                                   SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:18-cv-00599-TSZ Document 65-10 Filed 10/07/19 Page 3 of 7



 1                                                                                       5/25/2018
                                                                                         9/28/2018
 2                                                                                       2/28/2019
 3

 4   INTERROGATORY NO. 8: Since January 2016, please explain in detail how you have

 5   preserved the data, text messages, photographs, and any other electronically stored information

 6   on the cell phones that you issued to Special Agents and their superiors. Your answer should

 7   include the frequency of back-up, the retention period, the location of storage, the medium on

 8   which it is stored, and the name and job title of the person most knowledgeable about these

 9   topics.

10             ANSWER: Defendant objects to this interrogatory as irrelevant and not likely to lead to

11   the discovery of admissible evidence. Defendant further objects to the request because it is

12   vague and fails to reasonably identify what is sought. Defendant further objects to this

13   interrogatory as overly broad in time as this interrogatory seeks information from January 1,

14   2016, which is prior to any event triggering a preservation obligation. Notwithstanding those

15   objections and without waiving same, ATF O 1340.5A establishes the policy that electronic

16   messaging information related to ATF business is considered to be transitory record content, to

17   be deleted when no longer needed but in no more than 180 days, pursuant to DOJ Order 0801.04,

18   except in certain circumstances. Gregory Carroll, Records Office, Office of Science and

19   Technology, is the person most knowledgeable about these topics.

20             Defendant also issued and implemented litigation hold notices as set forth in these

21   discovery responses. Those notices are being produced pursuant to Request for Production 17.

22   As agreed between counsel, that disclosure does not waive the attorney client privilege. Among

23   other things, the litigation hold notices required recipients to “preserve all materials by

24   suspending routine document destruction, deletion, overriding, or any other method of

25   destruction of electronic or paper records related to the employment of Cheryl Bishop.”

26             The litigation hold was implemented on or around May 10, 2017 and reminders that the

27   litigation hold was still in effect were sent every 120 days, with the most recent reminder sent on

     SUPPLEMENTAL RESPONSES TO PLAINTIFF CHERYL BISHOP'S
     SECOND SET OF DISCOVERY TO DEFENDANT - 5
                                                                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     Case No. C18-00599-TSZ                                                     SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:18-cv-00599-TSZ Document 65-10 Filed 10/07/19 Page 4 of 7



 1   February 28, 2019. The purpose of the EEO process is to investigate and resolve an employee’s

 2   complaint. Therefore, the expectation is that the process will result in a resolution, not litigation.

 3   Once plaintiff requested a hearing and the case was assigned to an administrative judge, the

 4   agency initiated the litigation hold.

 5          Even if employees back-up their agency issued iPhones to iTunes, the iTunes back-ups

 6   are not searchable.

 7          Employee Frande searched his text messages on or around August 31, 2017 and found no

 8   texts regarding plaintiff. Employees Beasley, Nunez and Patterson searched their text messages

 9   on or around August 31, 2017 and October 1, 2018 and found no texts regarding plaintiff.

10   Employee Martinez searched his text messages on or around August 31, 2017 and October 10,

11   2018, and found no texts regarding plaintiff. Employee Ryan searched his text messages on or

12   around August 31, 2017 and October 2, 2018 and found no texts regarding plaintiff. Employee

13   Hill searched his text messages on or around August 30, 2017 and found no texts regarding

14   plaintiff. Employee Robinson searched his text messages on or around August 30, 2017,

15   October 13, 2017, and October 3, 2018, and found no texts regarding plaintiff. Employee

16   Gleysteen searched his text messages on or around September 5, 2017 and found no texts

17   regarding plaintiff. Employee McMullan searched his text messages on or around September 5,

18   2017 and October 1, 2018, and found no texts regarding plaintiff. Employee Stewart searched

19   his text messages on or around October 2, 2018 and found no texts regarding plaintiff.

20   Employee Devlin searched his text messages on or around September 21, 2017 and October 2,

21   2018 and found no texts regarding plaintiff.

22          Greg Carroll spoke with Doug Dawson, Celinez Nunez, Brad Devlin, John Ryan,

23   Raphael Martinez, Charlie Patterson, and Jay Brown in May 2019 regarding whether or not they

24   had responsive text messages and they all stated that they did not. Except for Ms. Nunez, none

25   recalls ever texting about Ms. Bishop. Discovery is continuing and defendant may supplement

26   this response.

27

     SUPPLEMENTAL RESPONSES TO PLAINTIFF CHERYL BISHOP'S
     SECOND SET OF DISCOVERY TO DEFENDANT - 6
                                                                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     Case No. C18-00599-TSZ                                                     SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:18-cv-00599-TSZ Document 65-10 Filed 10/07/19 Page 5 of 7



 1          In addition, defendant responds that it requested that Thomas Coutcher collect, and he

 2   collected what existed, the following documents from the following custodians from January

 3   2016 to the present to respond to discovery requests in this case:

 4          Mailboxes/Custodians:
 5
            Roger Beasley
 6          Douglas Dawson
            Bradford Devlin
 7          Francis Frande
            Michael Gleysteen
 8          Thomas Hill
 9          Raphael Martinez
            William McMullan
10          Celinez Nunez
            Charlie Patterson
11          Donald Robinson
            John Ryan
12
            Thomas Stewart
13          Jonathan Blais
            Jason “Jay” Brown
14          Leviticus Desrosier
            Colene Domenech
15          Darek Pleasants
            Ben Scoll
16
            Ronald Turk
17
            Search Terms:
18
            “Bishop”
19          “Cheryl”
            “defamation”
20
            “workplace harassment”
21          “TDY”
            “detail”
22          “promotional detail”
            “Memorandum of Understanding”
23          “MOU”
24          “Program Manager”
            “OST”
25          “maintenance training”
            “canine”
26          “Allegra”
            “Spartan”
27          “grade 14”
     SUPPLEMENTAL RESPONSES TO PLAINTIFF CHERYL BISHOP'S
     SECOND SET OF DISCOVERY TO DEFENDANT - 7
                                                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Case No. C18-00599-TSZ                                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:18-cv-00599-TSZ Document 65-10 Filed 10/07/19 Page 6 of 7



 1   Glysteen, Donald Robinson, John Ryan, Raphael Martinez, Charlie Patterson, and Jay Brown

 2   since January 2016.

 3   RESPONSE: Defendant objects to this request for production as irrelevant and not likely to

 4   lead to the discovery of admissible evidence. Notwithstanding those objections and without

 5   waiving same, see produced documents Bates numbered RFP20-000001-114. See also

 6   documents produced in response to plaintiff’s third set of discovery requests. See also produced

 7   documents Bates numbered RFP20S-0000001-30. Defendant is also producing responsive

 8   documents in response to plaintiff’s third set of discovery requests. Discovery is still ongoing

 9   and defendant continues to search for responsive records.

10

11
            DATED this 25th day of June, 2019.
12
                                                          Respectfully submitted,
13

14                                                        BRIAN T. MORAN
                                                          United States Attorney
15
                                                          s/ Priscilla T. Chan
16                                                        PRISCILLA T. CHAN, WSBA #28533
17                                                        s/ Sarah K. Morehead
18                                                        SARAH K. MOREHEAD, WSBA #29680
                                                          Assistant United States Attorneys
19                                                        United States Attorney’s Office
                                                          700 Stewart Street, Suite 5220
20                                                        Seattle, Washington 98101-1271
                                                          Phone: (206) 553-7970
21
                                                          Email: Priscilla.Chan@usdoj.gov
22                                                        Email: Sarah.Morehead@usdoj.gov

23                                                        Attorneys for Defendant

24

25

26

27

     SUPPLEMENTAL RESPONSES TO PLAINTIFF CHERYL BISHOP'S
     SECOND SET OF DISCOVERY TO DEFENDANT - 9
                                                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Case No. C18-00599-TSZ                                                   SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:18-cv-00599-TSZ Document 65-10 Filed 10/07/19 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that I am an employee in the Office of the United States Attorney for the
 3   Western District of Washington and am a person of such age and discretion as to be competent to
 4   serve papers;
 5          I hereby certify that on this date, I sent the foregoing Defendant’s Supplemental
 6   Responses and Objections to Plaintiff’s Second Set of Discovery to Defendant by email and via
 7   USAFx. I further certify that on this date I sent documents numbered RFP17-00000001-134,
 8   RFP 18-000015-25, and RFP20S-0000001-30 to the following recipient by USAFx:
 9

10
                     Jesse Wing
11                   MacDonald Hoague & Bayless
                     705 Second Avenue, Suite 1500
12                   Seattle, Washington 98104
13                   Tel: 206-622-1604
                     Email: JesseW@MHB.com
14

15          DATED this 25th day of June, 2019.
16
                                                  s/ Julene Delo
17                                                JULENE DELO, Legal Assistant
                                                  United States Attorney’s Office
18                                                700 Stewart Street, Suite 5220
19                                                Seattle, Washington 98101-1271
                                                  Phone: 206-553-7970
20                                                Fax: 206-553-4067
                                                  Email: julene.delo@usdoj.gov
21

22

23

24

25

26

27

     SUPPLEMENTAL RESPONSES TO PLAINTIFF CHERYL BISHOP'S
     SECOND SET OF DISCOVERY TO DEFENDANT - 10
                                                                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Case No. C18-00599-TSZ                                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
